Broyles, C. J.
1. Tlie conviction of the defendant not depending wholly upon circumstantial evidence, the refusal of the court to instruct the jury upon the law of circumstantial evidence was not error, no yyritten request for such a charge having been made.
2. While the evidence for the State, in view of all the facts of the case, ■ was weak and unsatisfactory, it cannot be held that the verdict was unsupported by any evidence, and, the finding of the jury having been approved by the trial judge, this court is powerless to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.